BONNIE SUDDERTH, CHIEF JUSTICE, dissenting. I would affirm the trial court’s ruling and hold that the final—and certainly an essential—act of operating a motor vehicle is securing it for safe non-operation by placing the vehicle in park, engaging the parking brake if circumstances warrant it, turning the engine off, exiting the vehicle, and, if circumstances warrant it, locking the doors.1  In this case, the facts are disputed as to whether TJJD’s employee Christopher Webb properly secured the van for safe non-operation by placing it into park or engaging the parking brake due to a surface incline that may have warranted it. If Webb did not properly secure the vehicle for safe non-operation prior to ceasing the operation of the vehicle, then his negligent operation of the van is actionable under the TTCA’s sovereign-immunity waiver. See Tex. Civ. Prac. & Rem. Code Ann. § 101.021 (West 2016). Accordingly, because I believe a fact issue exists to preclude the granting of TJJD’s plea to the jurisdiction, I respectfully dissent.  . See Tex, Transp, Code Ann. § 545.404 (West Supp. 2017) ("[A]n operator may not leave a vehicle unattended without (1) stopping the engine; (2) locking the ignition; (3) removing the key from the ignition; (4) setting the parking brake effectively; and (5) if standing on a grade, turning the front wheels to the curb or side of the highway.” (emphasis added)).